I agree with the majority that respondent must recover, if at all, upon a quantum meruit. An examination of the record convinces me that the same contains no evidence which will support a recovery in respondent's favor and against appellant upon that theory. The respondent himself testified that he remained in the employ of the appellant and of the defendants,General Chemical Corporation of America and E.A. Gabryel, until September 9, 1929, and that, during all of this period, he continued to work for the three parties mentioned, doing such work as he was requested to do. Under this state of facts, in my opinion, the rule laid down in the case of Union Savings  TrustCo. v. Krumm, 88 Wash. 20, 152 P. 681, that the value of the services should be measured by the amount fixed in the contract, does not apply. *Page 457 
In my opinion, the record contains no evidence which supports a judgment in respondent's favor and against appellant upon the principle of quantum meruit, and I accordingly dissent from the conclusion reached by the majority.